Citation Nr: 1609135	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-19 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable rating for service-connected bilateral otitis externa.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss, to include as secondary to bilateral otitis externa.

4.  Entitlement to service connection for bilateral hearing loss, to include as secondary to bilateral otitis externa.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1962 to November 1965 and from July 1984 to August 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran filed a notice of disagreement (NOD) on January 2011.  A statement of the case (SOC) was provided on June 2013.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on July 2013.

The Veteran was provided with a Board hearing via live video teleconference before the undersigned Veterans Law Judge on January 2016.  A copy of the transcript has been associated with the record and reviewed accordingly.

The Board further notes that at the January 2016 Board hearing, the Veteran raised the issue of secondary service connection for his bilateral hearing loss to his service-connected otitis externa.  As such, this theory of service connection is also under consideration and the caption on the title page has been amended to reflect this finding.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's symptoms of otitis externa have been manifested by recurrent instances of chronic pain, discharge, and itching, requiring the use of medication and periodic treatment.

2.  In a December 1971 rating decision, the RO denied the claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not file an appeal, and this rating decision became final.
 
 3.  The evidence added to the record since the final December 1971 rating decision, concerning the issue of bilateral hearing loss, is not cumulative or redundant of the evidence of record on file at the time, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for that condition.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but no higher, for service connected otitis externa are met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.87, Diagnostic Code 6210 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the claim whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss, because the claim is granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.   See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).

However, in regard to the Veteran's claim for an increased compensable evaluation for his service-connected otitis externa, under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

By a letter dated in October 2010, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA's duty to notify has been met. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file. 

VA also provided the Veteran with an adequate medical examination.  The examination was adequate because it contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.  It also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation. 

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires the hearing officer (or the VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary. 

Legal Criteria

New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.   The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's service-connected otitis externa is rated as 0 percent disabling in accordance with the General Rating Formula for the Ear.  38 C.F.R. § 4.87, DC 6210.  A 10 percent rating is warranted for swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment.  Id.

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

Bilateral Hearing Loss

The Veteran's claim for bilateral hearing loss was initially denied in a December 1971 rating decision.  The record does not contain a copy of a notice letter sent to the Veteran in connection with that decision.  In this regard, the Board notes that a "presumption of regularity" attaches to the official acts of public officers. See, e.g., Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), aff'd sub nom. Marciniak v. West, 168 F.3d 1322 (Fed. Cir. 1998); Chute v. Derwinski, 1 Vet. App. 352, 353 (1991). That is to say, there is a presumption, rebuttable only by "clear evidence to the contrary," that public officers have properly discharged their official duties.  Ashely v. Derwinski, 2 Vet. App. 307, 308-309  (1992).In Kuo v. Derwinski, 2 Vet. App. 662, 665 (1992), the United States Court of Veterans Appeals held, citing Ashley, supra, that "[i]n the absence of clear [underline added] evidence to the contrary, . . . it must be presumed that the Secretary properly discharged his official duties and mailed the letter to appellant in care of his representative in the normal course of business."  Although a copy of the actual notification letter is not of record, pursuant to the presumption of regularity attending the official acts of public officers, it must be concluded that the Veteran was appropriately notified of the 1971 rating decision, and of his appellate rights.  Dolan v. Brown, 9 Vet. App. 358, 362 (1996). Significantly, the Veteran was also granted service connected for otitis externa in the 1971 decision for which he was awarded compensation at the 10 percent rate.  Thus, notice of the decision had to have been provided to the Veteran.  Accordingly, because the Veteran did not initiate an appeal within one year, and no new evidence was received during that time frame, the December 1971 decision became final.

The evidence at the time of the adjudication of the Veteran's claim in the December 1971 rating decision consisted of service treatment records, a December 1971 VA examination showing that the Veteran did not have a hearing loss for VA purposes, and the Veteran's statements.  The December 1971 rating decision denied that claim on the basis that there was no medical evidence showing any current diagnosis.

Since the December 1971 rating decision was finalized in December 1972, an October 2010 VA audiological examination has been added to the record, revealing a current diagnosis of bilateral hearing loss for VA purposes, as well as additional private audiograms in July 2013 and November 2015 indicating that the Veteran's bilateral hearing loss is etiologically related to his exposure to acoustic trauma in the military.  This evidence is new because it has not been previously considered.  It is also material because it addresses the issues, current disability and nexus, that were previously unknown at the time of the December 1971 rating decision.  As the VA examination showed the presence of a diagnosed condition and the Veteran's private treatment records have contended that his condition is possibly related to military acoustic trauma, presumably, this evidence at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  In short, the finding of new and material evidence is supported and it also triggers VA's duty to assist by providing an adequate medical opinion, as shall be discussed in further detail in the Remand section below.  As new and material evidence has been received, the claim is reopened.  The Veteran's appeal to this extent is allowed.



Otitis Externa

The Veteran contends that his otitis externa is worse than reflected by his current noncompensable evaluation.  To this effect, the Veteran has claimed that he has symptoms of chronic swelling, discharge, and itching, requiring the use of medication and periodic treatment.  The Veteran contends that his condition has occurred intermittently throughout the period of appeal.

The Veteran was provided with a VA examination in November 2011.  The Veteran reported the history of otitis externa that was present during service.  Since then, the course has been stable with no current treatments.  The Veteran reported ear pain being present on a weekly basis that lasts minutes or less.  Itching occurs in
both ears that occurs weekly and lasts days.  A history of ear infections, the last occurring a month ago and occurring 2 to 3 times a year, was also taken.  Physical examination showed no deformity of the outer ears with no abnormal external canals.   The left ear tympanic membrane was normal, but scarring on the right was found.  No complications of ear disease or secondary conditions were found.  There was no evidence of a middle or inner ear infection.  There was no evidence of staggering gait or imbalance.  The diagnosis was chronic recurrent otitis externa, by history.

A review of the Veteran's outpatient treatment records reveals that he has been seen on occasion for symptoms related to his otitis externa.  In July 2013 the Veteran complained of symptoms of an orange-colored discharge emanating from his ears intermittently.  No pain was noted.  The Veteran indicated that this condition had been getting worse over the past 5 years.  The private physician noted an abnormal external canal on the right with debris in the canal and abnormal right tympanic membrane with tympanosclerosis, moderate.  He also noted an abnormal external canal on the left with ceruminosis impacting the canal.  The Veteran was diagnosed with ceruminosis.  It was noted the Veteran had been applying a prescribed topical ointment, nystatin triamemolone, but had stopped taking it on his own.  No new medication was provided.

Based on the above, the Board finds that the Veteran's otitis externa more nearly meets the criteria for a 10 percent evaluation throughout the appeals period.  In this regard, the Board finds that the Veteran has presented competent and credible lay statements regarding the manifestations of his symptoms.  The Veteran's statements are competent because he is capable of reporting subjective symptoms of pain, itching, and discharge that are observable first-hand.  Additionally, the Veteran's statements are credible because such statements regarding continuous chronic symptoms of pain, itching, and discharge have remained consistent and are further corroborated by the medical evidence of record, to specifically include the findings of such discharge on the July 2013 private examination as well as a continued reporting of such symptoms as occurring throughout the appeals period to the 2011 VA examiner.  Because the Veteran has provided competent and credible evidence of pain, serous discharge, and itching, as well as the requirement of frequent and prolonged treatment, as displayed by the July 2013 private record  and lay statements indicating that the Veteran had been taking medication for the treatment of this condition on a frequent and prolonged basis, the Board finds that the Veteran's symptoms more nearly approximate that of a 10 percent evaluation throughout the period of appeal.  At the very least, reasonable doubt is resolved in favor of the Veteran on the basis of his competent and credible statements.

Although this is the highest schedular evaluation available for this condition based upon the Rating Schedule, consideration can also be afforded the Veteran on the basis of an extra-schedular evaluation as discussed further below.

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations in excess of 10 percent are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's otitis externa at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

The rating criteria adequately contemplate the Veteran's otitis externa.  The Veteran's otitis externa is manifested by symptoms such as chronic pain, itching, and discharge.  These manifestations are contemplated in the rating criteria.  Swelling and pain are similar symptoms in terms of the impact on functioning.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384   (Fed. Cir. 2001).  The Veteran has not contended that his otitis externa alone renders him unemployable and the other evidence of record does not otherwise suggest that this is the case.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.  

Entitlement to a 10 percent evaluation, but no higher, for service-connected bilateral otitis externa is granted, subject to the laws that govern the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim

The Veteran contends that his bilateral hearing loss and tinnitus are related to military service.  In this regard, the Veteran has stated and testified that he served in the Air Force as an aircraft mechanic.  The Veteran's DD 214 confirms this.  The Veteran has also stated that he was exposed to loud jet engines on a continuous basis and given little or no hearing protection due to his low rank.  The Veteran stated that he began to notice hearing problems during service that have continued to this day.  In regard to the Veteran's tinnitus, he explained at the 2016 Board hearing that, despite providing the 2010 VA examiner with onset occurring about 7 to 8 years prior, he misunderstood the question and noted that this time period is when his tinnitus had worsened to its current level, but that it had always been present since service.

A review of service treatment records reveals that the Veteran entered service with normal hearing via a whisper test in February 1962.  The Veteran was provided with an additional audiogram on a service exit examination in October 1965, which also revealed normal hearing.  The examiner noted that the Veteran had an intermittent problem with a "running ear," which is understood to be referring to the discharge emitted by the Veteran's otitis externa that caused intermittent hearing loss, which had resolved with the use of earplugs during duty.

In December 1971, the Veteran was provided with a VA examination in conjunction with his first claim for bilateral hearing loss after his first period of service.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        5
        5
        0
        -
        20
LEFT
        10
        5
        5
        -
        25

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  It was determined that the Veteran did not meet the criteria for hearing loss for VA purposes.

In January 1974, the Veteran was provided with an additional VA examination audiogram in conjunction with his claim for an increase for his service-connected otitis externa.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        5
        15
        0
        -
        10
LEFT
        5
        0
        0
        -
        25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  It was determined that the Veteran did not meet the criteria for hearing loss for VA purposes.

In May 1983, the Veteran reentered service in the Air National guard and was administered an audiogram which revealed normal hearing.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        0
        5
        0
        10
        15
LEFT
        5
        5
        10
        15
        20
 
No additional audiograms, to include a service exit examination, were associated with the claims file.

In the Veteran's current claim for bilateral hearing loss and tinnitus, he was afforded a VA examination in October 2010.  The examiner noted that the Veteran worked around loud aircraft during service and was currently complaining of hearing loss.  The Veteran was provided with an audiogram.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        10
        25
        25
        25
        35
LEFT
        20
        25
        30
        35
        45
 
Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  Audiogram revealed a diagnosis of bilateral sensorineural hearing loss which was found to meet the criteria for VA purposes.  The VA examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or incurred in military service, to include exposure to acoustic trauma.  In support, the VA examiner provided that the Veteran's audiograms in service were normal and did not show a threshold shift.  

Additionally, the VA examiner took note of the Veteran's complaints of tinnitus and found that the Veteran claimed that the condition had only started 7 to 8 years earlier.  The VA examiner opined that he could not provide an opinion regarding etiology without resort to mere speculation.  No further explanation was provided for why this was so.

The Veteran submitted the results of a private audiogram in July 2013.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        25
        25
       40
        40
        40
LEFT
        30
        30
       40
        45
        50
 
Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 88 percent in the left ear.  However, it was not indicated what version of speech recognition testing was provided.  The private examiner opined that the Veteran's hearing loss and tinnitus were caused by military noise exposure.  However, the examiner did not provide a rationale as to why this was so.

The Veteran submitted the results of a private audiogram in November 2015.  Pure tone thresholds, in decibels, were as follows:

 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        40
        40
       50
        55
        55
LEFT
        40
        40
       50
        55
        60
 
Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  However, it was not indicated what version of speech recognition testing was provided.  The private examiner opined that the Veteran's hearing loss and tinnitus were caused by military noise exposure.  However, the opinion is not based on a review of the Veteran's service and post-service treatment records which contain relevant information concerning the condition of the Veteran's hearing in service and post-service.

First, it appears that the Veteran's service treatment records are incomplete.  In this regard, apart from the Veteran's 1983 entrance examination for his second period of service, no other records appear to be associated with the claims file from that period.  It appears that the RO sent an initial letter to the Veteran's unit requesting his records in November 2013.  When no response was received, a follow up letter was sent on August 2014.  After still no response, the RO submitted a request to the Joint Services Records Research Center (JSRRC).  However, it appears that the RO only included the dates from the Veteran's first period of service and not his second period.  Therefore, the JSRRC responded that all available records had been provided.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159(c) (2015).  The RO should make another attempt to obtain the Veteran's outstanding records from his second period of service.  In this regard, they must forward the correct dates of service for the period sought (July 1984 to August 1986).  These records would be relevant to the inquiry at hand, as they may indicate periodic hearing conservation audiograms and an exit audiogram, just as had been present in the Veteran's first period of service when he worked on the flight line.

Additionally, the Veteran's claims file should be returned to the 2010 VA examiner for an addendum opinion regarding the Veteran's hearing loss and tinnitus.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The VA examiner should address delayed onset theory of causation. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal. In particular, the RO must attempt to obtain the Veteran's outstanding records from his second period of service.  In this regard, the RO must search with the dates of July 1984 to August 1986.  See JSRRC request with only dates of first period of service.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any new evidence has been associated with the claims file, return the claims file to the examiner who conducted the October 2010 VA examination.  If that examiner is no longer available, provide the claims file to an examiner of like skill and qualification. The entire claims file, to include a complete copy of the REMAND must be made available to the examiner. 

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that bilateral hearing loss is etiologically related to in-service noise exposure on a delayed/latent onset theory of causation.  

Also, the examiner should indicate whether the Veteran's tinnitus is a symptom of his hearing loss. 

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. 

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


